Citation Nr: 0418853	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  99-20 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder. 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from October 1944 to July 
1946.      

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions dated in October 1998 and March 
1999 of the Department of Veterans Affairs (VA), Regional 
Office (RO), in New York, New York, which denied entitlement 
to service connection for post traumatic stress disorder 
(PTSD).  

In June 2002, the Board undertook additional development with 
respect to this issue pursuant to authority granted by 
38 C.F.R. § 19.9 (a)(2) (2002).  After the Board conducted 
the development in this case, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) held that 38 C.F.R. § 19.9(a)(2) (2002) 
was invalid because, in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the RO for initial consideration and without having 
to obtain the appellant's waiver.  The Federal Circuit held 
that this was contrary to the requirement of 
38 U.S.C. § 7104(a) that "[a]ll questions in a matter 
which...is subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary."  In 
accordance with Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), in July 
2003, the Board remanded this matter to the RO for initial 
consideration of the additional evidence obtained pursuant to 
38 U.S.C. § 7104(a).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he has PTSD due to traumatic events 
which occurred in boot camp.  He states that at a Naval 
Station in Sampson, New York, he had to go to a swimming 
class every night for 10 weeks.  The veteran contends that 
during the swimming lessons, he was pushed off of a 20 foot 
tower many times, he was groped, and he was left in the 
middle of the swimming pool until he cried.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. § 5103 (West 2004)) 
requires VA to advise a claimant of the evidence needed to 
substantiate the claim, of what evidence the claimant is 
responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA has also 
undertaken to inform claimants to submit relevant evidence in 
their possession.  38 C.F.R. § 3.159(b) (2003).  

After having carefully reviewed the record, the Board finds 
that the requirements of the VCAA have not been satisfied 
with respect to the issue on appeal because VA has not 
notified the veteran of the VCAA or of any information, and 
any medical or lay evidence, that is necessary to 
substantiate the claim for entitlement to service connection 
for PTSD.  

Effective March 7, 2002, 38 C.F.R. § 3.304(f) was amended 
with regard to the type of evidence that may be relevant in 
corroborating a veteran's statement regarding the occurrence 
of a stressor in claims for service connection of PTSD 
resulting from personal assault.  The amendment provides, in 
pertinent part, that [i]f a post-traumatic stress disorder 
claim is based on in-service personal assault, evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  38 C.F.R. 
§ 3.304(f)(3). 

38 C.F.R. § 3.304(f)(3) further provides that the VA will not 
deny a post-traumatic stress disorder claim that is based on 
in-service personal assault without first advising the 
claimant that evidence from sources other than the veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
38 C.F.R. § 3.304(f)(3) (2003).  In Patton v. West, 12 Vet. 
App. 272 (1999), the Court held that the special PTSD 
personalized-assault letter should be sent to the veteran in 
claims for service connection for PTSD based on personal 
assault as provided by the VA ADJUDICATION PROCEDURE MANUAL 
M21-1, Part III, Par. 5.14d.  In the present case, the VA 
should send the veteran a letter advising him of 38 C.F.R. 
§ 3.304(f)(3).  The veteran should be advised that he may 
submit statements from his family members, friends, 
roommates, or fellow service members noting the veteran's 
behavior changes after the alleged assault.  

Accordingly, this case is remanded for the following action: 

1.  The AMC or RO should provide the 
veteran with VCAA notice in accordance 
with 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2003). 

2.  The AMC or RO should send the veteran 
a letter in accordance with the 
provisions of the VA ADJUDICATION 
PROCEDURE MANUAL M21-1, Part III, Par. 
5.14d, advising him that evidence from 
sources other that his service records 
may corroberate his report of stressors.

3.  When the AMC or RO is satisfied that 
the record is complete, the AMC or RO 
should review all of the evidence of 
record, and readjudicate the issue of 
entitlement to service connection for 
PTSD.  If all the desired benefits are 
not granted, an appropriate supplemental 
statement of the case should be furnished 
to the veteran.  He should be afforded an 
opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




